Title: To George Washington from William Thornton, 29 November 1793
From: Thornton, William
To: Washington, George


          
            sir
            Wilmington (Delaware) November 29th 1793.
          
          I have lately been informed that your Secretary, Mr Lear, has taken his departure for
            England, on private Business, and as I imagine the multiplicity of your Engagements, and
            the extent of your Correspondence will require a Substitute I take the liberty of
            tendering my Services; yet with a degree of hesitation mixed with Confidence. I
            hesitate, lest my Abilities may not be equal to all that might be requisite; but I
            should rest much Confidence in my Endeavours to render Satisfaction, and to prove myself
            worthy of the Trust reposed in me. While, however, I solicit this Trust I cannot be
            ignorant of a Circumstance that might operate to my disadvantage. My Situation in Life
            has precluded me from the honor of being but very partially known to you, and I must
            request a reference to one of my Friends. I had the pleasure of residing for some years
            in the same House with Mr Madison, to whom I should with much Satisfaction submit my
              Reputation.
          I am well aware, Sir, that numerous applications are made to you upon Occasions of this
            sort, and I reluctantly trouble you with this, but my desire to dedicate my time to you
            and my Country, would not permit me to be silent. Whatever may be your Determination in
            this Instance it cannot lessen my wish to serve you to the utmost of
            my power, nor affect the sincerity with which I have the honor of declaring myself your
            respectful, and affectionate Friend &c.
          
            William Thornton
          
        